DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 03/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,456,899 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a post-dilatation assembly for remodeling an implanted stented prosthetic heart valve that includes the combination of recited limitations in claim 1. The art alone or in combination did not teach wherein a balloon carried by the catheter and in fluid communication with the inflation lumen; wherein the balloon defines an intermediate segment, a first end segment proximal the intermediate segment, and a second end segment distal the intermediate segment; and further wherein the first and second end segments are less complaint than the intermediate segment; and even further wherein in an inflated state, the first segment tapers in outer diameter from a maximum diameter to a transition point with the intermediate segment. The closest prior art of record Salahieh et al. (U.S. Patent Publication No. 2005/0137690) fails to disclose the above limitations and would not be obvious to modify since the balloon of Salahieh remodels the entirety of the valve equally. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/               Primary Examiner, Art Unit 3771